Citation Nr: 0811141	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for bilateral leg 
disability.

3.  Entitlement to service connection for spinal meningitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.

5.  Entitlement to a compensable evaluation for bilateral 
high frequency hearing loss.

6.  Entitlement to a compensable evaluation for scars of the 
arms and legs.

7.  Entitlement to a compensable evaluation for dermatitis of 
the left ankle.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
December 1998 and January 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

On the veteran's VA Form 21-526, Veteran's Application for 
Compensation or Pension, received by the RO in June 1998, the 
veteran made a claim for concussions.  Thus, this matter is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for defective 
vision, entitlement to service connection for bilateral leg 
disability, entitlement to a compensable evaluation for 
bilateral high frequency hearing loss, entitlement to a 
compensable evaluation for scars of the arms and legs, and 
entitlement to a compensable evaluation for dermatitis of the 
left ankle are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with spinal meningitis.
  
2.  The veteran has a 10 percent rating for his tinnitus, the 
maximum rating authorized under Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  The veteran does not have spinal meningitis that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  There is no legal basis for assigning a rating higher 
than 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for bilateral tinnitus, the Board may 
proceed with the issue on appeal at this time without 
reviewing the provisions of the VCAA.  The United States 
Court of Appeals for Veterans Claims has held that, in a case 
where the law is dispositive of the claim, the claim should 
be denied for lack of legal merit under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  That court has also held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

With respect to the issue of entitlement to service 
connection for spinal meningitis, VA has met all statutory 
and regulatory notice and duty to assist provisions.  Letters 
dated in March 2002 and March 2006 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2002 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The March 2006 letter advised the veteran of 
how VA determines disability ratings and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in May 2002.  With respect to the March 2006 letter, 
although the claim was not readjudicated after it was sent, 
since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice was needed.    

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical 
evidence has been presented showing treatment of spinal 
meningitis or the possibility that it is related to service, 
the Board finds that an etiology opinion is not 
"necessary."  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran claims service connection for spinal meningitis.  
His application for compensation, received in June 1968 noted 
that he was treated for spinal meningitis in 1968 at Walter 
Reed.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

The post-service medical records are absent any complaints of 
or treatment for spinal meningitis, or residuals of spinal 
meningitis.  Thus, the medical evidence fails to show that 
the veteran currently suffers from spinal meningitis or its 
residuals.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a spinal 
meningitis disability exists and that it was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for spinal meningitis 
have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
stayed the adjudication of tinnitus rating cases affected by 
the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit Court concluded the 
CAVC had erred in not deferring to VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which 
limits a veteran to a single disability rating for tinnitus 
regardless of whether the condition is unilateral (affecting 
only one ear) or bilateral (affecting both).  Subsequently, 
the stay of adjudication of tinnitus rating cases was lifted.  

The veteran already has a 10 percent rating for his tinnitus, 
the maximum rating permissible under 38 C.F.R. §4.87, DC 
6260.  Thus, as there is no legal basis upon which to award 
separate schedular evaluations for this condition in each 
ear; his appeal must be denied as a matter of law inasmuch as 
he has failed to state a claim on which relief can be 
granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for spinal meningitis is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.


REMAND

With respect to the remaining issues on appeal, a review of 
the record discloses a need for further evidentiary 
development in this case.

For the issues of entitlement to service connection for 
defective vision and entitlement to service connection for 
bilateral leg disability, the Board notes that the veteran's 
original application for compensation claimed that he was 
treated for fragment wounds to both legs and arms from 
February 11, 1969 to February 16, 1969 at the 4th Infantry 
Division Hospital in Vietnam.  The veteran's service medical 
records indicate that he sustained a fragment wound to the 
left knee.  VA examination conducted in June 1970 revealed 
two small 1/4 inch scars in the left forearm and a small oval 
scar on the anterior right and left thighs.

VA treatment records include history provided by the veteran 
that he was hit with a grenade and his left eye has been 
blurred and crossed since, that he has blurry vision in left 
eye secondary to trauma from the war, that he was diagnosed 
with left eye trauma with grenade in 1969.  In addition, the 
veteran has submitted in support of his claim a private 
medical statement dated in April 2005 authored by Dr. S.C.S. 
which suggests a nexus between the veteran's vision 
disability and his musculoskeletal somatic dysfunction with 
the grenade fragment wounds.  The Board notes that Dr. S.C.S. 
does not indicate whether or not he had access to the 
veteran's claims file when he rendered this opinion.  

Thus, in order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran is warranted to indicate whether or not the veteran 
suffers from a disability manifested by defective vision and 
a bilateral leg disability related to his active duty 
service.  38 C.F.R. § 3.159(c)(4). 

With respect to the issue of entitlement to a compensable 
evaluation for bilateral high frequency hearing loss, the 
most recent VA hearing examination was conducted in December 
2003.  Although the veteran's December 2003 VA examination is 
not necessarily stale, the veteran's representative has 
suggested that his condition has worsened.  Because there may 
have been a significant change in the veteran's condition, a 
new examination is in order.

With respect to the issues of entitlement to a compensable 
evaluation for scars of the arms and legs and entitlement to 
a compensable evaluation for dermatitis of the left ankle, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here, as here, the record before 
the [Board] was clearly inadequate, remand . . . is 
required."  Littke v. Derwinski, 1 Vet.App. 90, 93 (1990).  
The Court has also held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination. . . ."  
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  Although the 
veteran was afforded VA examinations in December 2003 and 
January 2006 in conjunction with his claim for an increased 
rating for his service-connected scars and left ankle 
dermatitis, these examinations are not adequate for appellate 
purposes.  It does not appear that the veteran's claims file 
was reviewed by the examiner.  As such, all available 
evidence was not considered.  Likewise, pertinent facts were 
neither identified nor evaluated and weighed.  The Court has 
held that the requirement for evaluation of the complete 
medical history of the veteran's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), 
the Court clearly indicated that the necessity of evaluation 
of the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination 
is needed to provide an accurate picture of the claimed 
disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current vision 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify any and all vision 
disorders and provide an opinion as to 
whether it is at least as likely as not 
that each disorder is related to the 
veteran's active duty service.   

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current leg 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify any and all disorders 
pertaining to the veteran's legs and 
provide an opinion as to whether it is at 
least as likely as not that each disorder 
is related to the veteran's active duty 
service.   

With respect to the claims for service 
connection, it would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
scars of the arms and legs.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

5.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
left ankle dermatitis.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

6.  Compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
should be ensured, including notifying 
the veteran that, to substantiate a 
claim, the veteran must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The veteran 
must also be provided general notice of 
the requirements under the diagnostic 
codes under which the veteran's service-
connected disabilities are rated 
(Diagnostic Codes 6100, 7805, and 7817) 
as well as examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  

7.  After the above development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


